Citation Nr: 1330363	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability. 

2.  Entitlement to service connection for a right foot bunion, to include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1974 to February 1975.

For the back disorder claim, this matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's application to reopen a claim for entitlement to service connection for a back disorder.  The Board notes that the Veteran filed a timely notice of disagreement with the October 1999 RO rating decision that was not acted upon until November 2006. 

For the right foot disorder claim, this matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for a right foot disorder.

The issues of entitlement to service connection for a low back and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1996 rating decision previously considered and denied service connection for a low back disorder. 

2.  The evidence received since the January 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2012). 

2.  The evidence received subsequent to the January 1996 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Law and Analysis

Initially, the Board observes that the Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in a rating decision dated in January 1996.  The Veteran was notified of that decision and of his appellate rights and he filed a notice of disagreement.  However, he did not submit a substantive appeal.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In January 1998, the Veteran essentially requested that his claim for service connection for a low back disorder be reopened.  However, the rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the January 1996 rating decision denied the Veteran's claim for service connection for a low back disorder.  In that decision, the RO found that the evidence failed to establish that a low back disorder was caused or aggravated by active service or service-connected disability.  The evidence of record at that time included the Veteran's service treatment records and post-service VA treatment records.  

The evidence associated with the claims file subsequent to the January 1996 rating decision includes VA medical records, VA examination reports dated in May 1999, August 2010, and August 2011, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that private treatment records include May 1999 and August 2010 VA examination opinion which indicate that the Veteran's low back disorder was caused by or aggravated by his service-connected left knee disability.  Therefore, the VA examination reports relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability; to that extent, the appeal is granted. 


REMAND

Unfortunately, a remand is required in regards to the Veteran's back claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.
      
The Veteran was afforded VA examinations in August 2010 and August 2011 to address the etiology of the Veteran's back claim and in March 2009 with an addendum opinion in September 2011 for the Veteran's right foot claim.  However, the rationales do not provide the necessary information for the Board to make a decision on the claims and are thus inadequate.  

The Veteran argues that his back pain is due to an altered gait created by his service-connected left knee disability.  The August 2010 VA examiner determined that the Veteran's back condition was at least as likely as not related to his service-connected left knee disorder, but gave no rationale to support the opinion.  The August 2011 VA examiner found "there is very little evidence (if any at all) to support the idea that the Veteran's herniated lumbar disc are a result of his service-connected left knee condition."  The examiner did not specifically give an opinion as to whether that the Veteran's back disorder was aggravated by the Veteran's service-connected left knee.  The Board finds the Veteran should undergo another VA examination by another VA examiner to determine the nature and etiology of the Veteran's claimed back disorder.  

The Veteran argues that his right foot pain is due to an altered gait created by his service-connected left knee disability.  A March 2009 VA examiner determined that the Veteran's "right foot is more likely the result of the knees, left knee condition."  In a May 2009 addendum by the March 2009 VA examiner, the examiner noted that a bunion is caused by ill-fitting shoe wearing or can be inherited, therefore, the right foot bunion is not caused by or the result of the service-connected left knee disorder.  The examiner ultimately contradicted her previous opinion, and the Board finds the opinions are inadequate.  The Veteran underwent another VA examination in August 2011.  In a September 2011 addendum, the examiner found that the Veteran's hallux valgus is less likely as not caused by or a result of his left knee disorder.  The examiner noted that hallux valgus can be caused by multiple factors to include obesity, a history of pes planus, and footwear.  The examiner did not specifically give an opinion as to whether that the Veteran's right foot disorder was aggravated by the Veteran's service-connected left knee disability.  The Board finds the Veteran should undergo another VA examination to determine the nature and etiology of the Veteran's claimed right foot disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an additional VA back examination by a VA examiner who has not previously examined the Veteran.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding the following:

a)  Is it as least as likely as not that the Veteran developed a low back disorder as a result of his military service?  

b)  Is it at least as likely as not that the Veteran's low back disorder is caused or aggravated by his service-connected left knee disorder to include an altered gait? 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

2.  The Veteran should be scheduled for an additional VA foot examination by a VA examiner who has not previously examined the Veteran.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding the following:

a)  Is it as least as likely as not that the Veteran developed a right foot disorder as a result of his military service?  The examiner should discuss the findings of pes planus on enlistment to service. 

b)  Is it at least as likely as not that any right foot disorder is caused or aggravated by his service-connected left knee disorder to include an altered gait? 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


